      Case 7:20-cv-00498-NSR-AEK Document 34
                                          35 Filed 09/15/21 Page 1 of 1




                                         LAW OFFICE OF
                               STANLEY J. SILVERSTONE
                 ___________________________________________
                                10 Esquire Road, Suite 12
                                   New City, NY 10956
                                   Tel. (845) 215-9522
                                   Fax (845) 215-0131
                               Email: sjs@sjsilverstone.com

                                                    September 15, 2021
VIA ECF

Hon. Nelson S. Roman
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

       Re:     Romel Hernandez v. Ultra Shine Car Wash, Inc.
               Case No. 20-cv-498-NSR

Dear Judge Roman:

On behalf of the defendants, I write to request that the telephone Status Conference scheduled for
October 13, 2021, at 10:30 am (Doc. No. 33) be rescheduled to October 12, 2021, at 10:30 am,
because I will be unavailable due to travel on October 13. Counsel for the plaintiff consents and
is available on October 12.

Thank you.
                                             Respectfully submitted,

                                             /s/ Stanley J. Silverstone

                                             Stanley J. Silverstone

cc:    David Stein, Esq.
                                        Deft's request to advance the telephonic Status Conf. from Oct. 13,
                                        2021 to Oct. 12, 2021 at 10:30 am is GRANTED with Pltf's
                                        consent. Counsel are directed to follow the dial-in instructions
                                        contained in this Court's Rescheduling Order (ECF No.33). Clerk
                                        of the Court requested to terminate the motion (ECF No. 34).
                                        Dated: Sept. 15, 2021
                                                 White Plains, NY



          9/15/2021
